Citation Nr: 1614899	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-46 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a bulge of the left flank due to fascia disruption prior to October 21, 2015, and a rating higher than 10 percent for the disability thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2014.  A transcript of this proceeding is of record.  In July 2015, the Board remanded the claim for additional development, and referred the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities to the agency of original jurisdiction for appropriate action.  The claim for an increased rating for the left flank bulge has now been returned to the Board for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management Center.


FINDING OF FACT

The Veteran' left flank bulge was productive of moderate disability of muscle group XIX prior to October 21, 2015, and moderately severe disability of muscle group XIX from that date.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, prior to October 21, 2015, and a rating of 30 percent thereafter for left flank bulge due to fascia disruption have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.  The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity of his disability in April 2009 and January 2015.  In July 2015, the Board remanded the claim in order to afford the Veteran a new examination to determine the severity of his service-connected disability, which was completed in October 2015.  The Board finds that the examination reports are adequate for rating purposes.  The Veteran has not claimed, nor does the evidence indicate that his disability has worsened since the most recent examination.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the July 2015 remand directives such that no further action is necessary in this regard.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran is seeking an increased disability rating for a left flank bulge due to a fascia disruption, which has been identified as involving Muscle Group XIX.  Injuries to Muscle Group XIX are evaluated under Diagnostic Code 5319, which includes the muscles of the abdominal wall, including (1) rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadrus lumborum.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  38 C.F.R. § 4.73.

Under Diagnostic Code 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 50 percent rating is warranted for a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5319.

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation is not combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage is evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).   

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In response to the increased rating claim, the Veteran underwent a VA examination in April 2009 to assess the severity of his service-connected left flank disability.  He reported a history of left external oblique fascial rupture due to injuries sustained during an in-service motor vehicle accident and that his condition was initially treated with hospitalization and bed rest.  He denied receiving any current treatment for the disability, which was described as asymptomatic and stable.  The examiner noted a left flank bulge of the external oblique abdominis muscle due to a fascial defect measuring 4 cm by 8 cm.  The area was not painful, and there was no evidence of intermuscular scaring.  There was no loss of deep fascia or muscle substance, or evidence of residual nerve, tendon, or bone damage.  The examiner determined that the muscle disability did not limit the motion of any joint and deemed the pertinent muscle to have normal function in terms of comfort, endurance, and strength.  The examiner diagnosed left flank external oblique fascial muscle tear, asymptomatic, and determined the disability had no effect on the Veteran's daily activities.

In written statements and during the April 2014 hearing, the Veteran relayed that the initial treatment for his left flank injury involved hospital treatment for one week and that his disability was now manifested by a bulge that has progressively increased in size and pain.  He stated that the muscle disability affected the curvature of his spine, and he described how the bulge affected his gait and his ability to walk and stand.  He indicated that his disability also impacted his ability to perform some daily activities.  

During a January 2015 VA examination, the Veteran reported a history of increased weakness and progressive bulging of the area of his left flank disability since the early 1980s and denied any localized or radiating pain from the area.  Reportedly, the bulge increased or protruded more with straining, coughing, and when the Veteran sat up from a lying down position.  The examination revealed a moderately sized left flank bulge, measuring 12 cm from front-to-back by 6 cm from upper-to-lower, due to the Veteran's service-connected fascia disruption.  The area was painless and easily reducible.  No other pertinent physical findings were noted.  The examiner commented that the bulge had increased in size over the years, which gave the Veteran the sensation of increased weakness of the left flank.

The most recent October 2015 VA muscle injuries examination report reflects the Veteran's description of weakness of the left flank.  The examiner noted a non-penetrating injury of muscle Group XIX on the left, with asymmetry of the Veteran's left flank as compared to the right.  As noted by the examiner, the left flank appeared smaller than the right, but was not measurable.  The physical examination revealed some loss of deep fascia, which was also shown on palpation, and visible or measurable atrophy.  Additional findings included some impairment of the muscle tonus and soft, flabby muscles in the wound area.  Tests of endurance or coordinated movements indicated severe impairment of function as compared with the corresponding muscles of the uninjured side.  The examiner identified the signs and symptoms attributable to the Veteran's muscle injury as consistent loss of power, weakness, and impairment of coordination of muscle Group XIX on the left.  The Veteran demonstrated decreased muscle strength of 4/5 on the left side.  There were no other pertinent physical findings, and the examiner determined that the disability did not impact the Veteran's ability to work.

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's left flank disruption disability prior to October 21, 2015, and a 30 percent rating thereafter.

The lay and medical evidence dated prior October 21, 2015, reflects symptomatology that more closely approximates a moderate injury of Muscle Group XIX.  As previously noted, the Veteran received hospital treatment during service for his left flank muscle injury, and objective evidence reflects the presence of a left flank bulge.  The Veteran also made consistent complaints of some cardinal signs and symptoms of a muscle disability, namely pain and weakness of the left flank.  Resolving reasonable doubt in the Veteran's favor, the manifestations of his left flank disruption disability warrant a 10 percent rating for a moderate muscle injury for this time period.  An even higher rating is not warranted for this time period, however, as there is essentially no in-service evidence of prolonged hospitalization to treat the injury, evidence that the disability resulted in an inability to keep up with work requirements, or objective findings of a loss of deep fascia, loss of muscle substance, loss of normal firm resistance in the abdomen, or evidence of impaired strength or endurance due to the disability.  Indeed, the April 2009 examination characterized the disability as asymptomatic.  Accordingly, the evidence supports no more than a 10 percent prior to October 2015.
  
Evidence dated from October 21, 2015, consists solely of the October 2015 VA examination report, which indicates the Veteran's left flank disruption more nearly approximates a moderately severe muscle disability.  The report shows objective evidence of a loss of deep fascia, atrophy, impaired muscle tone, soft flabby muscles, and severe endurance and coordination impairments.  Coupled with the Veteran's reported symptoms, the evidence supports a 30 percent rating for the disability from October 21, 2015.  While the October 2015 examination report includes findings of soft flabby muscles on the left side and severely impaired functioning, there are no objective findings that support an even higher rating from this date.  Indeed, there are no clinical findings of intermuscular binding, scarring, ragged muscles, loss of significant muscle mass or fascia, or abnormal swelling or hardening of the muscles of the left flank.  The coordination impairment on the left side has not been characterized as more akin to a loss of movement, and the physical examination did not show other findings of severe impairment.  As such, a rating of 30 percent, but not higher, is warranted from October 21, 2015.

Although considered, the Board has not identified any other diagnostic code that would allow for even higher ratings for the Veteran's disability.  

Conclusion

In reaching the above decision, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left flank disability.  However, the Veteran has not identified any legal or factual basis justifying the assignment of ratings higher than what has been granted herein. 

Consideration has been given to assigning additional staged rating; however, at no time during the period in question has the disability warranted even higher ratings than those granted herein under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt in reaching this decision; the Board has resolved reasonable doubt where applicable but has determined that it is not applicable to the claim of entitlement to a rating higher than 10 percent prior to October 21, 2015, and higher than 30 percent from that date because the preponderance of the evidence is against this claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's left flank disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

A 10 percent rating prior to October 21, 2015, and a 30 percent rating thereafter, for left flank bulge is granted, subject to the criteria applicable to the payment of monetary benefits.    




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


